Title: To George Washington from Samuel Huntington, 14 April 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia April 14. 1781
                        
                        Your Excellency’s Letters of the 24th & 31st Ulto the 3d & 4th Instant, with the Despatches to
                            which they refer have been received. 
                        You will observe by the enclosed Resolve it is the Pleasure of Congress that you employ an additional
                            confidential Secretary, and as many Writers as you shall judge proper to arrange & register the public Letters
                            &c.; and assign them such Salaries as you shall judge reasonable. I have the Honor to be with the highest respect
                            Your Excellencys most obedient humble Servant
                        
                            Saml Huntington President
                        
                    